NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

WILLIAM BURRELL IV,              )
                                 )
           Petitioner,           )
                                 )
v.                               )                     Case No. 2D18-2559
                                 )
NATALIE BELL,                    )
                                 )
           Respondent.           )
________________________________ )


Opinion filed October 25, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Emmett
Lamar Battles, Judge.

William Burrell IV, pro se.

Ryan Hutchinson of Hutch Firm /
Injury Advocates, Tampa, for
Respondent.


PER CURIAM.


       Denied.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.